Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-408
                       Lower Tribunal No. 19-32602
                          ________________


                       MC Tours Roatan, S.A.,
                                  Appellant,

                                     vs.

                   Royal Caribbean Cruises Ltd.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Peter R. Lopez, Judge.

      Marlow Adler Abrams Newman & Lewis, and Bruce R. Marx, for
appellant.

     Hunton Andrews Kurth, LLP, Gustavo J. Membiela, and Crystal B.
Carswell, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Jetbroadband WV, LLC v. MasTec N. Am., Inc., 13 So.

3d 159 (Fla. 3d DCA 2009).




                                  2